Citation Nr: 1234383	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  11-12 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bursitis of the right shoulder.

3.  Entitlement to service connection bursitis of the left shoulder.  

4.  Entitlement to service connection for bursitis of the right elbow.  

5.  Entitlement to service connection of the left elbow.  

6.  Entitlement to service connection for gout of the right foot.  

7.  Entitlement to service connection for gout of the left foot.  

8.  Entitlement to service connection for headaches.  

9.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

10.  Entitlement to service connection for nasopharyngeal angiofibroma, claimed as nasal polyps.  

11.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.  

12.  Entitlement to an initial evaluation higher than 10 percent for hemorrhoids.  

13.  Entitlement to an effective date, prior to April 1, 2009 for the grant of service connection for hypertension.  

14.  Entitlement to an effective date, prior to March 15, 2000, for the grant of service connection for Mounier-Kuhn's syndrome.  

15.  Entitlement to an evaluation higher than 60 percent for Mounier-Kuhn's syndrome with bronchiectasis during the relevant period prior to August 1, 2005.  

16.  Entitlement to an evaluation higher than 30 percent for Mounier-Kuhn's syndrome with bronchiectasis, during the relevant period from August 1, 2005.  

17.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to July 1992 and from August 2005 to March 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, April 2010 and May 2011 rating decisions of the St. Petersburg, Florida, VA Regional Office (RO).  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Board notes that service connection for headaches and nasopharyngeal angiofibroma, claimed as nasal polyps, was denied in a March 2008 Board decision.  Ordinarily this decision would be final.  38 U.S.C.A. § 7104 (West 2002).  However, under the provisions of 38 C.F.R. § 3.156(c) (2011), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  See 38 C.F.R. § 3.156(c) (2011).  In this case, the Veteran had a second period of active service from August 2005 to March 2009 and the service records have been associated with the claims file.  VA is therefore required to reconsider this issue without requiring new and material evidence to reopen the claim.  Id.

The Board notes that service connection for hemorrhoids was granted in an April 2011 rating decision and a 10 percent evaluation was assigned.  In addition service connection for hypertension was granted and a noncompensable evaluation was assigned.  The Veteran appealed the initial evaluations assigned and in a May 2011 rating decision, the initial evaluation for hypertension was increased to 10 percent.  The Veteran is presumed to be seeking the maximum evaluation, and thus, the increased rating claims remain in appellate status.  

In addition, a May 2011 rating decision reflects that service connection was granted for pseudofolliculitis barbae in a May 2011 rating decision.  This represents a full grant of the benefit sought as to this issue.  

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU is part of an increased rating claim when such claim is raised by the record.  The record raises the issue of entitlement to a TDIU.  As such, the issue is reflected above. 

In May 2011, the Veteran perfected an appeal in regard to the issues of entitlement to service connection for tinnitus, bursitis in the right shoulder, bursitis in the left shoulder, bursitis in the right elbow, bursitis in the left elbow, gout of the right foot, gout of the left foot, bilateral carpal tunnel syndrome, nasopharyngeal angiofibroma and headaches, as well as the issues in regard to initial higher evaluations for hypertension and hemorrhoids, and an earlier effective date for the grant of service connection for hypertension.  Thus, the issues are properly before the Board.  As such, the issues are reflected above.  

The Veteran testified before the undersigned Veteran's Law Judge in May 2012 at a hearing in Washington, D.C.  Unfortunately, there was a recording error such that the tape of the hearing was blank and a transcript of the Veteran's hearing testimony could not be produced.  The Veteran was advised of such and afforded an opportunity for another hearing.  In his July 2012 correspondence, he declined.  

The Board notes that following the May 2012 hearing, the record was held the record open for 60 days in order for the Veteran to submit additional evidence.  The additional evidence submitted in May 2012 is associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for tinnitus, bursitis of the right shoulder, bursitis of the left shoulder, bursitis of the right elbow, bursitis of the left elbow, bilateral carpal tunnel syndrome, nasopharyngeal angiofibroma, claimed as nasal polyps, as well as the issues of entitlement to an initial evaluation higher than 10 percent for hypertension, and initial evaluation higher than 10 percent for hemorrhoids, along with the issues of entitlement to an evaluation higher than 60 percent for Mounier-Kuhn's syndrome with bronchiectasis during the relevant period prior to August 1, 2005, entitlement to an evaluation higher than 30 percent for Mounier-Kuhn's syndrome with bronchiectasis, during the relevant period from August 1, 2005, and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Gout of the right foot had its onset in service.  

2.  Gout of the left foot had its onset in service.  

3.  Resolving doubt in the Veteran's favor, headaches had its onset in service.  

4.  The Veteran's application received on March 15, 2000, is the earliest date of a claim of entitlement to service connection for a respiratory disorder, to include Mounier-Kuhn's syndrome.  

5.  No formal or informal claim for a respiratory disorder, to include Mounier-Kuhn's syndrome, was received prior to May 15, 2000.  

6.  The Veteran's application received on October 23, 2009, is the earliest date of a claim of entitlement to service connection for hypertension.  

7.  No formal or informal claim for hypertension was received prior to October 23, 2009.  


CONCLUSIONS OF LAW

1.  Gout of the right foot was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

2.  Gout of the left foot was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

3.  Headaches were incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

4.  The criteria for an effective date earlier than March 15, 2000, for the grant of service connection for Mounier-Kuhn's syndrome have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R § 3.400 (2011).  

5.  The criteria for an effective date earlier than April 1, 2009, for the grant of service connection for hypertension have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in August 2009 and November 2009 provided notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  To the extent that any notice was sent after the initial adjudication of this claim, the claim was readjudicated following a subsequent notification letter by way of the April 2011 Statements of the Case (SOC).  This "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA and private treatment records.  The Veteran was also afforded VA examinations.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  As such, he will not be prejudiced by a decision on the merits.

As noted above, the Veteran testified before the undersigned Veteran's Law Judge in May 2012 at a hearing in Washington, D.C.  Unfortunately, there was an apparent recording error such that the tape of the hearing was blank and a transcript of the Veteran's hearing testimony could not be produced.  The Veteran was advised of such and afforded an opportunity for another hearing.  In his July 2012 correspondence, he declined another hearing.  

II.  Service Connection

In this decision, the Board grants service connection for gout of the right foot and gout of the left foot, as well as headaches.  As this represents a complete grant of the benefit sought on appeal in regard to service connection for these disorders, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Gout

Initially, the Board notes that the Veteran had two periods of active service.  As gout in the right foot or left foot was not noted at service entrance for the first period of service entrance or the second period of service entrance, the Veteran is entitled to the presumption of soundness at service entrance for the both periods of service.  Thus, the theory of aggravation will not be addressed.  

The Veteran seeks service connection for gout of the right foot and gout of the left foot.  He reports the onset of relevant foot symptoms during service and has reported a continuity of symptoms since separation.  Lending credibility to his assertions is the March 2010 VA examination report noting a documented episode of gout in the feet in May 2003.  In addition, the examination report reflects that his uric acid level was elevated.  Moreover, the examiner specifically stated that it is more than likely that right foot gout and left foot gout is related to service.  The Board notes that the Veteran is competent to report his symptoms and the Board finds his assertions of a continuity of symptoms after the second period of service to be credible and supported by objective medical evidence.  

In this case, there is competent evidence of right foot gout symptoms and left foot gout symptoms during service, and competent, credible evidence of a continuity of symptomatology after service supported by the objective VA medical opinion, and thus, the Board finds service connection is warranted. 

Headaches

Initially, the Board notes that the Veteran had two periods of active service.  As headaches were not noted at service entrance for either period of service entrance, the Veteran is entitled to the presumption of soundness at service entrance for the both periods of service.  Thus, the theory of aggravation will not be addressed.  

The Veteran seeks service connection for headaches.  He reports the onset of headaches during service in 1991 and a continuity of symptoms since separation.  Lending credibility to his assertions is the August 2010 VA examination report reflecting a history consistent with an onset of headaches during service and intermittent symptoms since separation.  The examiner diagnosed migraines noting only partial relief with medication.  

The Veteran is competent to report his symptoms and the Board finds his assertions of an onset of headaches during service and of a continuity of symptoms after service to the present to be credible and supported by reliable evidence.  

In this case, there is competent evidence of headaches during service, and competent, credible evidence of a continuity of symptomatology after service supported by the August 2010 VA examination report and thus, the Board finds service connection for headaches is warranted. 

III.  Earlier Effective Dates

38 U.S.C.A. Section 5110(a) governs the assignment of an effective date for an award of benefits.  The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011).  The implementing regulation similarly states that the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after separation from service.  See 38 C.F.R. § 3.400; Flash v. Brown, 8 Vet. App. 332, 340 ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the date of the claim to reopen."); Bonhomme v. Nicholson. 21 Vet. App. 40 (2007).

Applicable regulations provide that a claim may be either a formal or an informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  A claim, whether "formal" or "informal," must be in writing in order to be considered a claim or application for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2011).  Section 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An informal claim is any communication indicating intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2011). 

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court addressed the issue of entitlement to an earlier effective date and pointed out that the applicable statutory and regulatory provisions, properly construed, require that the Board look to all communications in the file that may be interpreted as applications for claims, formal and informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," disability is ascertainable.  38 U.S.C.A. § 5110 (b)(2); see also 38 C.F.R. § 3.400(o)(2); 3.155(a) (2011); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Criteria & Analysis

Mounier-Kuhn's Syndrome with Bronchiectasis

The RO granted service connection Mounier-Kuhn's syndrome in an April 2009 rating decision, effective from March 15, 2000.

The Veteran asserts that service connection Mounier-Kuhn's syndrome should be granted from an earlier date.  Having considered the evidence, the Board finds that an effective date, prior to March 15, 2000, is not warranted.  

Generally, unless the application for service connection was received within one year from discharge, the effective date assigned cannot be earlier than the date that a claim, informal claim, or evidence representing an intent to file a claim is received.  The effective date is fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore, unless an application is received within one year from discharge or release from service.  38 U.S.C.A. § 5110 (a)(b)(1) (West 2002).  

The Board notes that the Veteran had two periods of active service.  He separated from the first period of service in July 1992 and separated from the second period of service in March 2009.  The Board notes that although the Veteran filed an application for Compensation or Pension in July 1992, the claim specifically pertained to a back injury and frost bite of the hands.  In addition, and although a February 1994 VA chest x-ray examination report notes findings similar to those identified on examination in June 1992, to include bilateral cystic and emphysematous changes most consistent with interstitial infiltrates, no formal or informal claim or evidence of intent to file a claim for a respiratory disorder, to include Mounier-Kuhn's syndrome, was received within one year of separation.  The mere presence of medical evidence does not establish an intent on the part of the Veteran to seek entitlement to service connection for a condition.  See Brannon v. West, 12 Vet. App. 32 (1998).  A specific claim must be filed by the Veteran.  38 U.S.C.A. § 5110.  

In addition, correspondence received in November 1999 pertained to a back disability.  To the extent that extent that the Veteran has asserted that he filed a claim for a respiratory disorder with symptoms different from those associated with service-connected Mounier-Kuhn's syndrome, his September 2001 claim for breathing problems, addressed as a left nasopharyngeal angiofibroma, and denied in a March 2008 Board decision, does not establish entitlement to an effective date, prior to March 15, 2000, for Mounier-Kuhn's syndrome.  

In this case, the Board finds no formal or informal claim or evidence of intent to file a claim for a respiratory disorder, prior to March 15, 2000.  The Veteran's initial claim for a respiratory disorder was received on March 15, 2000.  Accordingly, 38 U.S.C.A. dictates that the effective date "shall not be earlier than the date of receipt of application."  See 38 U.S.C.A. § 5110 (a) (West 2002). 

In view of the above, the earliest effective date for Mounier-Kuhn's syndrome provided by law is March 15, 2000.  As the applicable law and regulatory provisions are clear as to this matter, the Board concludes that an effective date earlier than March 15, 2000, for the grant of service connection for Mounier-Kuhn's syndrome must be denied.  See 38 U.S.C.A. § 5110(a) (West 2002).  

Hypertension

The RO granted service connection hypertension in an April 2010 rating decision, effective April 1, 2009, the day after separation from the second period of service. 

The Veteran asserts that service connection hypertension should be granted from an earlier date.  Having considered the evidence, the Board finds that an effective date, prior to April 1, 2009, is not warranted.  

The effective date of for an application is received within one year from discharge or release from service is the day after separation.  38 U.S.C.A. § 5110 (a)(b)(1) (West 2002).  The Board notes that the Veteran had two periods of active service.  He separated from the first period of service in July 1992 and separated from the second period of service in March 2009.  Although the Veteran filed an application for Compensation or Pension in July 1992, the claim specifically pertained to a back injury and frost bite of the hands.  In addition, and although a diagnosis of hypertension was entered on VA examination in July 1992, no formal or informal claim or evidence of intent to file a claim for hypertension was received within one year of separation from the first period of service.  The mere presence of medical evidence does not establish an intent on the part of the Veteran to seek entitlement to service connection for a condition.  See Brannon v. West, 12 Vet. App. 32 (1998).  A specific claim must be filed by the Veteran.  38 U.S.C.A. § 5110.  

In addition, and although various items of correspondence were received from the Veteran, prior to April 2009, no formal or informal claim or evidence of intent to file a claim for hypertension, to include the September 2002 claim for service connection for high cholesterol, was received.  

In this case, the Board finds no formal or informal claim or evidence of intent to file a claim for a respiratory disorder, prior to October 23, 2009.  The Veteran's initial claim for hypertension was received on October 23, 2009.  Accordingly, 38 U.S.C.A. dictates that the effective date is the day after separation in this case.  38 U.S.C.A. § 5110 (West 2002).  

In view of the above, the earliest effective date for hypertension provided by law is April 1, 2009.  As the applicable law and regulatory provisions are clear as to this matter, the Board concludes that an effective date earlier than April 1, 2009, for the grant of service connection for hypertension must be denied.  See 38 U.S.C.A. § 5110(a) (West 2002).  


ORDER

Service connection right foot gout is granted.  

Service connection for left foot gout is granted.  

Service connection for headaches is granted.  

An effective date, prior to March 15, 2000, for the grant of service connection for Mounier-Kuhn's syndrome with bronchiectasis is denied.  

An effective date, prior to April 1, 2009, for the grant of service connection for hypertension is denied.  


REMAND

The Veteran was afforded a VA examination in March 2010 in regard to the etiology of bilateral shoulder and elbow disorders in March 2010.  The Board notes that while no diagnoses in regard to the shoulders and elbows was, the May 2010 VA examination report reflects findings to include not only carpal tunnel syndrome, bilaterally, but also upper extremity neuralgia, hyperesthesias and slight sensory deficits in the upper extremities.  No opinion was provided in regard to whether the carpal tunnel syndrome or the bilateral upper extremity conditions affect the elbows and shoulders and/or are related to service, and thus, the opinion is inadequate.  Likewise, the August 2010 VA examiner did not provide an opinion as to whether the Veteran's headaches are related to service.  Thus, the Board finds the examination reports and opinions to be inadequate for a determination.  Having found the VA examination reports to be inadequate, the Board is without discretion and must remand the claims of entitlement to service connection for bilateral shoulder disorders, bilateral elbow disorders, bilateral carpal tunnel syndrome and headaches to obtain an adequate medical examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In addition, the Veteran has provided competent evidence of tinnitus and nasal polyps related to service.  To date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of tinnitus and nasal polyps.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board has no discretion and must remand the claims for a VA examination.  

Further, the Veteran's statements, to include a May 2010 statement reflect his report that hemorrhoids and hypertension are worse, and VA treatment records reflect treatment for hypertension and hemorrhoids as recently as in March 2011.  VA is required to conduct a comprehensive medical examination based on the complete medical record.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected hemorrhoids and hypertension.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand the claims. 

With respect to the evaluation of Mounier-Kuhn's syndrome with bronchiectasis, the Board notes that following the hearing before the undersigned, the record was held open for the submission of additional evidence.  Although additional evidence was submitted, the evidence is not responsive to the pertinent rating criteria of Diagnostic Code 6601.  38 C.F.R. § 4.97, Diagnostic Code 6601.  Given that the medical opinion provided in the additional evidence is to the effect that the Veteran's disability should not be evaluated based on Pulmonary Function Tests (PFT), the Board finds that a VA examination, the report of which must contain a retrospective medical opinion addressing the severity of the Veteran's Mounier-Kuhn's syndrome with bronchiectasis, since March 15, 2000, is necessary to adjudicate this issue to determine the severity of the Mounier-Kuhn's syndrome with bronchiectasis since the effective date of service connection.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

The Board notes that under the criteria of Diagnostic Code 6601, a 30 percent rating is warranted for incapacitating episodes of infection of two to four weeks total duration per year, or daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  A 60 percent rating is warranted for incapacitating episodes of infection of four to six weeks total duration per year, or near continuous findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis requiring antibiotic use almost continuously.  Incapacitating episodes are defined as episodes requiring bed rest and treatment by a physician.  

In addition, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  A TDIU is raised by the record and the Veteran's combined service-connected disability meets the percentage criteria for a TDIU based on the aggregate of his service-connected disabilities.  38 C.F.R. § 4.16(a).  A TDIU is an award of increased compensation.  

Since the outcome of the claim service connection claims and the increased rating claims on appeal may have an impact on the issue of entitlement to a TDIU, the Board finds the issues of entitlement to service connection and for increased ratings to be inextricably intertwined with that of entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to TDIU until the issues of entitlement to service connection and the increased rating claims are resolved.  Id; see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011). 

Since the claims file is being returned it should be updated to include VA treatment records compiled since April 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain VA treatment records pertaining to the Veteran that are dated since April 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

2.  After associating any additional medical records and lay statements with the claims folder, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature, extent, onset and etiology of any bilateral shoulder disorder, bilateral elbow disorder, bilateral carpal tunnel syndrome, headaches, tinnitus and nasal polyps found to be present.  The claims folder should be made available to and reviewed by the examiner, along with records located in the Virtual VA electronic file (whether virtually, or via paper copies), and the report should reflect that such review was accomplished.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must discuss any relevant in-service findings for both periods of active service and any reports of a continuity of symptoms since either period of active service, and indicate whether it is at least as likely as not that any bilateral shoulder disorder, bilateral elbow disorder, bilateral carpal tunnel symptoms, headaches, tinnitus and nasal polyps found to be present had an onset during service or within the initial year after separation from either period of service, was caused or aggravated by any service-connected disability or is otherwise related to service.  

All findings and conclusions should be set forth in a legible report. 

3.  After associating any additional medical records and lay statements with the claims folder, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected hypertension and hemorrhoids.  The claims folder must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate testing should be conducted, and all pertinent findings reported.  The examiner should provide a comprehensive report discussing the current severity of these disabilities.  

All findings and conclusions should be set forth in a legible report. 

4.  After associating any pertinent, outstanding records with the claims folder, arrange for the Veteran to undergo an appropriate VA examination to obtain a retrospective medical opinion as to the nature and severity of service-connected Mounier-Kuhn's syndrome with bronchiectasis, from March 15, 2000 to the present, as well as a retrospective medical opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected Mounier-Kuhn's syndrome with bronchiectasis, and his other service-connected disabilities, either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation for any period of time from March 15, 2000, to the present.  

In responding to the above inquiry, the examiner must opine as to whether it is at least as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation due to solely due to his service-connected Mounier-Kuhn's syndrome with bronchiectasis.

Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation due to solely due to the aggregate, i.e., combined, impact of his service-connected disabilities.

The claims folder, and any newly associated evidence, must be made available to and reviewed by the examiner in conjunction with the examination report.  All indicated testing should be accomplished.

All findings, along with a fully articulated medical rationale for any opinion expressed should be set forth in the examination report.  

5.  Then readjudicate the appeal, which must include determining whether a TDIU is warranted.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case, which reflects consideration of any new evidence submitted and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


